IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RICHARD HOLLIHAN, JR.,                 : No. 16 WM 2016
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
ALLEGHENY COUNTY DISTRICT              :
ATTORNEY AND PENNSYLVANIA              :
ATTORNEY GENERAL,                      :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Application for Extraordinary

Jurisdiction is DENIED.